Case 19-01253      Doc 23    Filed 10/04/19 Entered 10/04/19 17:19:19       Desc Main
            E-                 Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA

                                                   )
   ,                                               ) Case No. 19: 01253
 In Re: Second Progression LLC                     )
                                                   )
                                                   )  MOTION TO CONVERT OR
                                                   )  AMEND THE DEBTOR’S CASE
                                                   )  TO A VOLUNTARY CHAPTER
                                                   )  11 AND TO ACCEPT THE
                                                   )  PETITION FILED HEREWITH
                                                   )




  COMES NOW, the Debtor by and through its undersigned attorney and

  respectfully requests the Court to permit its Motion to Amend or Convert to a

  Voluntary Chapter 11 case.


 Original filed by Efiling


                                                    _/s/Mark A. Critelli
                                                    Critelli Law Firm PC
                                                    AT00001868
                                                    Critelli Law Frim
                                                    P.C. 2924 104th
                                                    Urbandale, Iowa 50322
                                                    (515) 255-8750
                                                    (515) 255-0906 (fax)
                                                 mark@critellilawfirm.com
                                             ATTORNEY FOR DEBTOR ROSCOE




                                       Dismissal
Case 19-01253   Doc 23   Filed 10/04/19 Entered 10/04/19 17:19:19   Desc Main
          E-               Document     Page 2 of 2




                                   Dismissal
